DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on September 28, 2021 and is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-2, 5-8, 10-11, 13, 15, 18-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. US. Publication (2013/0056113) hereinafter Chapman in view of Henning US. Patent (2,504,978) hereinafter Henning and Fletcher US. Patent (3,379,266) hereinafter Fletcher.
Regarding claim 1, (Currently Amended)
Chapman discloses a stump auger (as shown in fig.1-24 and figures 1-24 are considered to be one embodiment as recited in Para.[0025] lines 3-4) for cutting and destroying a tree stump, the stump auger comprising: 
a main shaft (52) with a top end for coupling to a drive mechanism (8,10) for turning the shaft about a vertical axis (as shown in fig.4-6 and recited in para [0053]); 
the main shaft (52) further comprising a cone (22), a base of the cone (horizontal surface of element 22, in contact with horizontal surface of element 52, see fig 4-6) connected to a bottom end of the main shaft (52, as shown in fig.4-6); 
the stump auger further includes at least two boring bars (18) connected to the main shaft (52), each boring bar (18) includes at least two third blades (18a is the interpretation of third blade as shown) each includes a blade edge (sharp edge of the blade is shown in fig.12) on a front face for shaving, cutting and chipping the tree stump as the stump auger is rotated about the vertical axis and penetrates the tree stump (the rotational operation is recited in para [0072]); 

    PNG
    media_image1.png
    366
    501
    media_image1.png
    Greyscale

wherein each third blade (18a) includes a planar bottom surface (as shown in fig.12) spaced from a planar top surface, an inner face spaced from an outer face, the front face spaced from a back face (as shown in fig.12), 

    PNG
    media_image2.png
    307
    480
    media_image2.png
    Greyscale

Chapman discloses in figure 29 a strut associated with each boring bar, each strut extending between, and rigidly secured to, its associated boring bar and the main shaft to stabilize and provide rigidity to the associated boring bar (see fig.29), 

    PNG
    media_image3.png
    553
    508
    media_image3.png
    Greyscale

but Chapman does not disclose a strut associated with each boring bar, each strut extending between, and rigidly secured to, an outer end of its associated boring bar and the main shaft to stabilize and provide rigidity to the associated boring bar, at least one strut comprising a lower blade portion for additional cutting action, one end of the at least one strut that is adjacent the lower blade portion being secured to the outer end of its associated boring bar in fixed relationship thereto, an opposed end of the at least one strut being secured to the main shaft in fixed relationship thereto; 
wherein each third blade includes a planar bottom surface spaced from a planar top surface, an inner face spaced from an outer face, the front face spaced from a back face, and wherein the outer face of the first third blade abuts at least partially with the inner face of the second third blade such that the bottom surface of the first third blade lies along a first plane (A) and the bottom surface of the second third blade lies along a second plane (B) such that plane (B) is a distance (D) vertically higher along the vertical z-axis, and wherein successive third blades lie along successive planes each higher along the vertical z-axis; 
wherein the outer face and inner face of each third blade are rigidly connected together.
Chapman and Henning disclose both art in the same field of endeavor (i.e. auger).

	It would have been obvious to the skilled artisan before the effective filing date to construct the auger of Chapman to have the third blades with a step-like arrangement as taught by Henning, as it would be beneficiary to Chapman to be able to distributing both thrust and torque force to render highly efficient cutting action (as recited in Col.3 lines 58-59).
Chapman and Fletcher disclose both art in the same field of endeavor (i.e. auger).
Fletcher, in a similar art, teaches an auger (as shown in fig.1-4, boring tool) having a strut (18,26) associated with each boring bar (20), each strut (18,26) extending between, and rigidly secured to, an outer end of its associated boring bar (20) and the main shaft (10,58) to stabilize and provide rigidity to the associated boring bar (20, based on recitation of Col.3 lines 62-71, the struts are adjusted based on desired diameter, therefore after adjustment, the struts are rigid), at least one strut (18,26) 
	It would have been obvious to the skilled artisan before the effective filing date to add to the auger of Chapman, struts having blade portions as taught by Fletcher, as it would be beneficiary to Chapman to be able to reduce on the removal of the shaft for clean up and save on operation time (Col.1 lines 62-72 and Col.2 lines 1-13).
Regarding claim 2,
The prior art Chapman as modified by Henning and Fletcher, discloses all limitations in claim 1.
Chapman as modified by Henning, discloses wherein each successive third blade (Henning, 11-12) is stepped higher along the vertical z-axis relative to the adjacent third blade (Henning, 11-12 as shown in fig.1), however neither Chapman nor Henning discloses a preselected distance not less than one quarter of the thickness of the third blade and not more than three quarters of the thickness of the third blade, the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have 
Regarding claim 5,
The prior art Chapman as modified by Henning and Fletcher, discloses all limitations in claim 2.
Chapman as modified by Henning, discloses wherein the third blades (Henning, 11-12 as shown in fig.1) are oriented parallel along a bar axis (Henning, as shown in fig.1) having a bar angle theta (Henning, Bar angle shown in fig.1) relative to horizontal (Henning, axis x as shown in fig.1), 

    PNG
    media_image4.png
    419
    373
    media_image4.png
    Greyscale

however neither Chapman nor Henning discloses the angle to be selected to fall between 10 and 30 degrees relative to horizontal. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the 
Regarding claim 6, 
The prior art Chapman as modified by Henning and Fletcher, discloses all limitations in claim 2.
Chapman as modified by Henning, discloses the third blades (Henning, 11-12 as shown in fig.1) to be stepped at an offset (Henning, as shown in fig.1), however neither Chapman nor Henning discloses the third blades to be stepped at an offset of ½ a thickness T of the third blade. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value involves only routine skill in the art. Absent any positively recited critically to the selection or optimization of blades to be stepped at an offset of ½ a thickness T of the third blade, it would have been obvious to the skilled artisan before the effective filing date to have the third blades to be stepped at an offset of ½ a thickness T of the third blade; as such selection and optimization would occur from routine engineering experimentation and practices and is not non-obvious.
Regarding claim 7, 

Chapman as modified by Henning, discloses the third blades (Henning, 11-12 as shown in fig.1) to include a chamfered (Henning, the chamfer is the sharp edges of the third blades as shown in fig.1 (reference 12 side) and fig.2) front face wherein the chamfer terminating at the blade edge (as shown in fig.2) and 
the bottom surface of the third blades (Henning, 11-12 as shown in fig.1) tilted at a third blade angle gamma (as shown in fig.2) relative the horizontal, however neither Chapman nor Henning discloses the third blade angle gamma to range between 5 and 15 degrees relative the horizontal, the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the third blade angle gamma to range between 5 and 15 degrees relative the horizontal. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 8,
The prior art Chapman as modified by Henning and Fletcher, discloses all limitations in claim 2.
Chapman as modified by Henning, discloses wherein the bottom surface of the third blades (Henning, 11-12 as shown in fig.1) tilted at a third blade angle gamma (as shown in fig.2) relative the horizontal, however neither Chapman nor Henning discloses the third blade angle gamma to range between 5 and 15 degrees relative the horizontal, the scale of the drawings is not being relied upon for accurate measurements. Rather, it 
Regarding claim 10, 
The prior art Chapman as modified by Henning and Fletcher, discloses all limitations in claim 8.
Chapman as modified by Henning, discloses wherein the bottom surface of the third blades (Henning, 11-12 as shown in fig.1) tilted at a third blade angle gamma (as shown in fig.2) relative the horizontal, however neither Chapman nor Henning discloses the third blade angle gamma to be 10 degrees relative the horizontal, the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the third blade angle gamma to be 10 degrees relative the horizontal. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 11, 
The prior art Chapman as modified by Henning and Fletcher, discloses all limitations in claim 1.
Chapman as modified by Fletcher, discloses fourth blades (Chapman, 20) attached to the outer end of the boring bar (Chapman, 18) between the boring bar and the lower blade portion (Fletcher, 16) of the corresponding strut, fourth blades include a blade 
Regarding claim 13, (Currently Amended)
The prior art Chapman as modified by Henning and Fletcher, discloses all limitations in claim 1.
Chapman as modified by Fletcher, discloses wherein the strut (Fletcher, 18,26) makes an angle delta relative the main shaft (Fletcher, as shown in fig.4), however neither Chapman nor Fletcher discloses the angle delta to be between 15 and 60 degrees relative the main shaft, the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the strut to have an angle delta to be between 15 and 60 degrees relative the main shaft. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 15,
The prior art Chapman as modified by Henning and Fletcher, discloses all limitations in claim 1.
Chapman discloses wherein the thread (22c) includes a maximum height proximate the cone top (22, as shown in fig.12), and wherein the thread tapers towards the cone bottom (the thread spiral reduced as the cone reducing (i.e. tapered) from top to bottom, as shown in fig.12).
Regarding claim 18, 

Chapman discloses wherein the thread taper (as shown in fig.12) is defined by angle alpha the angle between the cone outer surface and a line drawn joining the thread apexes (as shown in fig.12), however Chapman is silent about the thread taper with an angle alpha to be selected to fall between 1 and 3 degrees, the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the thread taper with an angle alpha to be selected to fall between 1 and 3 degrees. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 19,
The prior art Chapman as modified by Henning and Fletcher, discloses all limitations in claim 1.
Chapman, further discloses second blades (24) rigidly attached proximate the cone top, the second blades for grinding chipping and cutting the stump as the cone penetrates into the stump (as shown in fig.11 and Para [0054] line 2).
Regarding claim 20, 
The prior art Chapman as modified by Henning and Fletcher, discloses all limitations in claim 1.
Chapman, further discloses second blades (24) rigidly attached proximate the bottom end of main shaft, the second blades for grinding chipping and cutting the stump as the cone penetrates into the stump (as shown in fig.11 and Para [0054] line 2).
Regarding claim 22, (Currently Amended)
Chapman discloses a stump auger (as shown in fig.1-24 and figures 1-24 are considered to be one embodiment as recited in Para.[0025] lines 3-4) for cutting and destroying a tree stump, the stump auger comprising: 
a main shaft (52) with a top end for coupling to a drive mechanism (8,10) for turning the shaft about a vertical axis (as shown in fig.4-6 and recited in para [0053]); 
the main shaft (52) further comprising a cone (22), a base of the cone (horizontal surface of element 22, in contact with horizontal surface of element 52, see fig 4-6) connected to a bottom end of the main shaft (52, as shown in fig.4-6);
at least two boring bars (18) includes third blades (18a is the interpretation of third blade as shown) and the third blades (18a) including a blade edge (as shown in fig. 23A) for shaving, grinding and chipping the tree stump as the stump auger is rotated about the vertical axis; and

    PNG
    media_image5.png
    201
    387
    media_image5.png
    Greyscale

Chapman discloses in figure 29 a strut associated with each boring bar for stabilizing and providing rigidity to the associated boring bar, each strut extending between, and rigidly secured to its associated boring bar and the main shaft (see fig.29), but Chapman does not disclose the each boring bar including third blades mounted in stepped offset side by side fashion wherein an inner face of one third blade abuts an outer face of an adjacent third blade, the third blades oriented parallel to a boring bar axis which defines a boring bar angle theta relative the horizontal, and at least one strut 
Chapman and Henning disclose both art in the same field of endeavor (i.e. auger).
Henning, in a similar art, teaches an auger (as shown in fig.1) with boring bars to include third blades (11-12) mounted in stepped offset side by side fashion (as shown in fig.1) wherein an inner face of one third blade (11b) abuts an outer face of an adjacent third blade (11c), the third blades (11-12) oriented parallel to a boring bar axis which defines a boring bar angle theta relative the horizontal (see fig.1 in claim 5). Henning teaches the third blades with the step-like arrangement to be able to distributing both thrust and torque force to render highly efficient cutting action (as recited in Col.3 lines 58-59).
	It would have been obvious to the skilled artisan before the effective filing date to construct the auger of Chapman to have the third blades with a step-like arrangement as taught by Henning, as it would be beneficiary to Chapman to be able to distributing both thrust and torque force to render highly efficient cutting action (as recited in Col.3 lines 58-59).
Chapman and Fletcher disclose both art in the same field of endeavor (i.e. auger).

	It would have been obvious to the skilled artisan before the effective filing date to add to the auger of Chapman, struts having blade portions as taught by Fletcher, as it would be beneficiary to Chapman to be able to reduce on the removal of the shaft for clean up and save on operation time (Col.1 lines 62-72 and Col.2 lines 1-13).
Regarding claim 23, 

Chapman discloses two boring bars (18, see fig.6), but does not disclose at least two additional boring bars connected to the main shaft, and an additional strut associated with each additional boring bar.
Fletcher, in the similar art, teaches an auger (as shown in fig.1-4, boring tool) having at least two additional boring bars (20) connected to the main shaft (10,58), and an additional strut (18,26) associated with each additional boring bar (20, see fig.1 and 2). Fletcher teaches the additional boring bars with struts to be able to reduce on the removal of the shaft for clean up and save on operation time (Col.1 lines 62-72 and Col.2 lines 1-13).
	It would have been obvious to the skilled artisan before the effective filing date to add to the auger of Chapman, additional boring bars with struts as taught by Fletcher, as it would be beneficiary to Chapman to be able to reduce on the removal of the shaft for clean up and save on operation time (Col.1 lines 62-72 and Col.2 lines 1-13).


Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. US. Publication (2013/0056113) hereinafter Chapman in view of Henning US. Patent (2,504,978) hereinafter Henning and Fletcher US. Patent (3,379,266) hereinafter Fletcher and Powell US. Patent (1,955,768) hereinafter Powell.
Regarding claim 25, (Currently Amended)

Chapman is silent about the cone includes a reamer blade with a cutting edge extending along a side of an outer surface of the cone and extending radially from the base to an apex of the cone.  
Chapman and Powell disclose both art in the same field of endeavor (i.e. auger).
Powell, in a similar art, teaches an auger (as shown in fig.12 -14) with a cone (see fig.12) including a reamer blade with a cutting edge extending along a side of the outer surface of the cone (see fig.13), and extending radially from the base to the apex of the cone (see fig.12). Powell teaches the reamer blade with cutting edge to be able to reduce on operation time and increase the apparatus efficiency (as recited in Pag.1 lines 78-83).
	It would have been obvious to the skilled artisan before the effective filing date to construct the auger of Chapman with the cone to have a reamer blade with cutting edge as taught by Powell, as it would be beneficiary to Chapman to be able to reduce on operation time and increase the apparatus efficiency (as recited in Pag.1 lines 78-83).
Regarding claim 26, (Currently Amended)
The prior art Chapman as modified by Henning, Fletcher and Powell, discloses all limitations in claim 25.
Chapman is silent about the reamer blade further includes a reamer cavity that extends adjacent and parallel to the cutting edge, and extends radially from the base to the apex of the cone.

	It would have been obvious to the skilled artisan before the effective filing date to construct the auger of Chapman with the cone to have a reamer blade with a reamer cavity as taught by Powell, as it would be beneficiary to Chapman to be able to reduce on operation time and increase the apparatus efficiency (as recited in Pag.1 lines 78-83).
Regarding claim 27, (Currently Amended)
Chapman discloses a stump auger (as shown in fig.1-24 and figures 1-24 are considered to be one embodiment as recited in Para.[0025] lines 3-4) for cutting and destroying a tree stump, the stump auger comprising: 
a main shaft (52) with a top end for coupling to a drive mechanism (8,10) for turning the shaft about a vertical axis (as shown in fig.4-6 and recited in para [0053]); 
the main shaft (52) further comprising a cone (22), a base of the cone (horizontal surface of element 22, in contact with horizontal surface of element 52, see fig 4-6) connected to a bottom end of the main shaft (52, as shown in fig.4-6); 
the stump auger further includes at least two boring bars (18) connected to the main shaft (52), each boring bar (18) includes at least two third blades (18a is the interpretation of third blade as shown) each includes a blade edge (sharp edge of the blade is shown in fig.12) on a front face for shaving, cutting and chipping the tree stump 
Chapman discloses in figure 29 a strut associated with each boring bar, each strut extending between, and rigidly secured to its associated boring bar and the main shaft to stabilize and provide rigidity to the associated boring bar (see fig.29), but Chapman does not disclose 
the cone having: a reamer blade with a cutting edge extending along a side of the outer surface of the cone, and extending radially from the base to the apex of the cone, a reamer cavity extending parallel to the cutting edge from the base to the apex of the cone, and two first blades extending from an opposed side of the outer surface of the cone, the two first blades arranged from the base to the apex of the cone;
a strut associated with each boring bar, each strut extending between, and rigidly secured to, an outer end of its associated boring bar and the main shaft to stabilize and provide rigidity to the associated boring bar, at least one strut comprising a lower blade portion for additional cutting action, one end of the at least one strut that is adjacent the lower blade portion being secured to the outer end of its associated boring bar in fixed relationship thereto, an opposed end of the at least one strut being secured to the main shaft in fixed relationship thereto; 
wherein each third blade includes a planar bottom surface spaced from a planar top surface, an inner face spaced from an outer face, the front face spaced from a back face, and wherein the outer face of the first third blade abuts at least partially with the inner face of the second third blade such that the bottom surface of the first third blade lies along a first plane (A) and the bottom surface of the second third blade lies along a 
wherein the outer face and inner face of each third blade are rigidly connected together.
Chapman and Powell disclose both art in the same field of endeavor (i.e. auger).

    PNG
    media_image6.png
    265
    467
    media_image6.png
    Greyscale

Powell, in a similar art, teaches an auger (as shown in fig.12 -14) with a cone (see fig.12) having a reamer blade with a cutting edge extending along a side of the outer surface of the cone (see fig.13), and extending radially from the base to the apex of the cone (see fig.12), a reamer cavity extending parallel to the cutting edge from the base to the apex of the cone (see fig.12 and 13), and two first blades extending from an opposed side of the outer surface of the cone (see fig.13), the two first blades arranged from the base to the apex of the cone (see fig 13). Powell teaches the pair of first blades, the reamer blade with the reamer cavity to be able to reduce on operation time and increase the apparatus efficiency (as recited in Pag.1 lines 78-83).
	It would have been obvious to the skilled artisan before the effective filing date to construct the auger of Chapman with the cone to have a pair of first blades, a reamer blade with a reamer cavity as taught by Powell, as it would be beneficiary to Chapman to be able to reduce on operation time and increase the apparatus efficiency (as recited in Pag.1 lines 78-83).

Henning, in a similar art, teaches an auger (as shown in fig.1) with boring bars to include third blades (11-12) mounted in stepped offset side by side fashion (as shown in fig.1) wherein an inner face of one third blade (11b) abuts an outer face of an adjacent third blade (11c), the third blades (11-12) oriented parallel to a boring bar axis which defines a boring bar angle theta relative the horizontal (see fig.1 in claim 5). Henning teaches the third blades with the step-like arrangement to be able to distributing both thrust and torque force to render highly efficient cutting action (as recited in Col.3 lines 58-59).
	It would have been obvious to the skilled artisan before the effective filing date to construct the auger of Chapman to have the third blades with a step-like arrangement as taught by Henning, as it would be beneficiary to Chapman to be able to distributing both thrust and torque force to render highly efficient cutting action (as recited in Col.3 lines 58-59).
Chapman and Fletcher disclose both art in the same field of endeavor (i.e. auger).
Fletcher, in a similar art, teaches an auger (as shown in fig.1-4, boring tool) having a strut (18,26) associated with each boring bar (20), each strut (18,26) extending between, and rigidly secured to, an outer end of its associated boring bar (20) and the main shaft (12) to stabilize and provide rigidity to the associated boring bar (20, based on recitation of Col.3 lines 62-71, the struts are adjusted based on desired diameter, therefore after adjustment, the struts are rigid), at least one strut (18,26) comprising a lower blade portion (16) for additional cutting action, one end of the lower blade portion (16) being secured to the outer end of its associated boring bar (20), the lower blade 
	It would have been obvious to the skilled artisan before the effective filing date to add to the auger of Chapman, struts having blade portions as taught by Fletcher, as it would be beneficiary to Chapman to be able to reduce on the removal of the shaft for clean up and save on operation time (Col.1 lines 62-72 and Col.2 lines 1-13).
Regarding claim 28, (New)
The prior art Chapman as modified by Henning, Fletcher and Powell, discloses all limitations in claim 25.
Chapman is silent about the cone includes two first blades extending from an opposed side of the outer surface of the cone, the first blades arranged from the base to the apex of the cone.
Powell, in the similar art, teaches an auger (as shown in fig.12 -14) with a cone (see fig.12) includes two first blades extending from an opposed side of the outer surface of the cone (see fig.13), the first blades arranged from the base to the apex of the cone 
	It would have been obvious to the skilled artisan before the effective filing date to construct the auger of Chapman with the cone to include two first blades as taught by Powell, as it would be beneficiary to Chapman to be able to reduce on operation time and increase the apparatus efficiency (as recited in Pag.1 lines 78-83).

Response to Arguments
In response to Applicant’s arguments in the remarks dated 09/28/2021, Examiner acknowledges Applicant amendment and the objection is withdrawn
About the amendment of the claims and based on the discussion in the interview dated 09/03/2021, after further review of the amended limitation of the claims, the references used on the Office Action dated 08/02/2021 still read on the claims and are rejected as set forth in this current Office Action.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        


/JESSICA CAHILL/Primary Examiner, Art Unit 3753